Citation Nr: 0722377	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from December 1972 to 
April 1976.

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from September 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied the veteran's 
claims for service connection for anxiety/psychiatric 
disorder, and PTSD, respectively.  In September 2001 and 
February 2004, the Board remanded the veteran's claim to the 
RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, upon review of the claims files, the Board has 
found two evidentiary problems that must be resolved prior to 
appellate consideration of the veteran's claim.

First, in the November 2006 supplemental statement of the 
case (SSOC), the RO indicated that, in September 2005, the 
veteran was sent a letter asking that he provide additional 
information regarding his alleged stressful events in 
service.  The SSOC indicates, on page 1, that the veteran's 
"PTSD stressor letter" was received and, on page 6, notes 
that the veteran's response was received on November 17, 
2005.  However, despite a thorough review of the claims file, 
the Board is unable to locate the veteran's PTSD stressor 
letter received on November 17, 2005.  Thus, the veteran's 
letter must be located and associated with the claims file, 
or he must be asked to provide another description of his 
alleged stressful events in service.

Second, pursuant to the Board's 2001 remand, in November 
2002, the RO requested that the veteran undergo a VA 
psychiatric examination that was to be scheduled at the VA 
medical center (VAMC) in Richmond, Virginia.  A May 2003 
notice in the claims file indicates that he failed to report 
for the VA examination (although the date of the scheduled 
examination is unclear).  Pursuant to the Board's February 
2004 remand, the RO obtained additional VA medical records 
regarding the veteran's treatment that included those from 
the VAMC in Durham, North Carolina.  An August 2003 record 
entry indicates that the veteran now listed his address in 
Raleigh, North Carolina.  As it is unclear when the veteran 
moved to Raleigh and, as a copy of the VAMC letter notifying 
him of the scheduled examination is not in the files, it is 
unclear if the veteran received the notice of the scheduled 
VA examination. 

Additionally, the Board notes that service medical records 
include a March 1976 hospital record reflecting a diagnosis 
of inadequate character disorder with depression and anxiety 
that existed prior to service.  In July 1999, a VA examiner 
diagnosed PTSD and major depressive disorder.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
psychiatric disorder, including PTSD, preexisted the 
appellant's entry into active military service in December 
1972 and was not aggravated by service.  Thus, the Board is 
of the opinion that the veteran should be afforded one more 
opportunity to undergo a VA examination in conjunction with 
his claim to determine the etiology of any diagnosed 
psychiatric disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should locate the veteran's 
stressor response letter received on 
November 17, 2005 and associate it with 
the claims files.  If, and only if, the 
veteran's letter cannot be located, 
should the RO request that the veteran 
again provide any additional specific 
information, including dates, 
locations, names of other persons 
involved, etc., relating to his claimed 
stressful events in service.

a.	The veteran should be advised that 
this information is necessary to 
obtain supportive evidence of the 
claimed stressful events in 
service and that he must be 
specific as possible, because 
without such details an adequate 
search for verifying information 
cannot be conducted.

b.	The veteran should also be advised 
that he may provide buddy 
statements or other corroborating 
testimony that may support his 
stressors.

2.	If, and only if, the veteran provides 
new specific information regarding his 
alleged stressful events in service, 
the RO/AMC should attempt to 
corroborate the veteran's alleged 
stressful events in service to include 
a request to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC), if appropriate.  The RO/AMC 
should provide JSRRC with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statements.  The RO should 
specifically request the JSRRC to state 
if the veteran's alleged stressors 
cannot be verified.  Unit histories 
should be provided if available.

3.	Then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.  In notifying him of the 
scheduled examination, the RO should 
advise the veteran of the consequences 
of his failure to report for the 
scheduled VA examination, pursuant to 
38 C.F.R. § 3.655 (2006).  A copy of 
that notice letter should be sent to 
the veteran's accredited service 
representative and a copy placed in the 
veteran's claims files.  A complete 
history of the claimed disorder should 
be obtained from the veteran.  Because 
of the conflicting diagnoses in the 
medical history, it is critical that 
any examiner review the veteran's 
claims file, to include this Remand, so 
that an informed medical judgment can 
be made.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.

a.	The examiner should be advised 
that the veteran maintains his 
stressful events in service 
include seeing the decapitated 
head of a friend during boot camp, 
and he further contends that he 
sustained injuries in a motor 
vehicle accident (noted in the 
service medical records in May 
1974), and when he was struck in 
the head or eye by a steel cable 
(he was treated for a corneal 
abrasion in February 1974).

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner should 
specifically identify the 
psychiatric disability.

e.	Taking into consideration the 
evidence incorporated in the 
service medical records (including 
in March 1976), when was the 
disability (or disabilities) 
incurred?  The examiner should 
state whether such disability was 
acquired during his period of 
service from December 1972 to 
April 1976.

f.	If any disability was incurred 
before December 1972, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during a period of 
military duty, namely from 
December 1972 to April 1976? 

g.	If any diagnosed disability was 
incurred after December 1972, the 
examiner is requested to provide 
an opinion concerning the etiology 
of any psychiatric disorder found 
to be present, to include whether 
it is at least as likely as not 
(i.e., to at least a 50- 50 degree 
of probability) that any currently 
diagnosed psychiatric disorder was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

h.	The examiner is particularly 
requested, to the extent possible, 
to reconcile the veteran's other 
psychiatric diagnoses noted in the 
post service medical records, to 
specifically include the July 1999 
VA examination report (that 
diagnosed PTSD and major 
depressive disorder).

i.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to 
the examiner for review in 
conjunction with the examination, 
for a proper understanding of the 
veteran's medical history.  The 
examination report is to reflect 
whether such a review of the 
claims file was made.  NOTE: The 
term "at least as likely as not" 
does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

4.	Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder 
to include PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the November 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



